Citation Nr: 1215266	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for type II diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for residuals of a spinal injury.

7.  Entitlement to service connection for left eye diabetic retinopathy.

8.  Entitlement to service connection for cataracts, claimed due to diabetes.

9.  Entitlement to service connection for coronary artery disease with coronary artery bypass surgery, claimed due to diabetes.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a hearing loss disability.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D. B.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1969 to August 1973. 

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that determined that no new and material evidence had been submitted to reopen a claim for service connection for type II diabetes mellitus.  In October 2007, the Veteran again requested service connection for type II diabetes.  That request contains all the necessary information required of a notice of disagreement (hereinafter: NOD).  See Gallegos v Gober, 14 Vet. App. 50 (2000) (an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative; there is no stated requirement that a Veteran must voice a desire for appellate review. 

This appeal also arises from a September 2008-issued RO rating decision that in pertinent part determined that no new and material evidence had been submitted to reopen a claim for service connection for PTSD and denied service connection for a spine condition, left eye diabetic retinopathy, cataracts, coronary artery disease with coronary artery bypass surgery, hypertension, prostate cancer, and a hearing loss disability.

Service connection for residuals of a spinal injury, for left eye diabetic retinopathy, for cataracts, for coronary artery disease with coronary artery bypass surgery, for hypertension and for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of January 2004, the RO denied service connection for PTSD and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the January 2004 RO rating decision and it became final.

3.  Evidence received at the RO since the January 2004 rating decision raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

4.  By rating decision of December 2005, the RO determined that no new and material evidence had been received to reopen a claim for service connection for diabetes mellitus and properly notified the Veteran of that decision.  

5.  The Veteran did not appeal the December 2005 RO rating decision and it became final.

6.  Evidence received at the RO since the December 2005 rating decision raises a reasonable possibility of substantiating the claim for service connection for type II diabetes mellitus.  

7.  It is at least as likely as not that the Veteran is a combat veteran. 

8.  It is at least as likely as not that the Veteran served in Vietnam and/or was otherwise exposed to Agent Orange while serving at Ubon Air Base, Thailand, during the Vietnam War era.  

9.  Diagnoses of type II diabetes and prostate cancer have been offered.

10.  A diagnosis of PTSD related to combat has been offered.


CONCLUSIONS OF LAW

1.  A January 2004 rating decision, that denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011). 

2.  A December 2005 rating decision, which determined that no new and material evidence had been submitted for service connection for type II diabetes, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

3.  New and material evidence has been received to warrant reopening the previously and finally denied claims for service connection for type II diabetes and PTSD and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Type II diabetes and prostate cancer may be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The applications to reopen these service connection claims were received at the RO subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence for Type II Diabetes Mellitus

In a December 2005-issued rating decision, the RO determined that no new and material evidence had been submitted to reopen a claim for service connection for type II diabetes mellitus.  The Veteran and a prior representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The relevant evidence of record at the time of the December 2005 RO rating decision consists of service treatment records (STRs), service personnel records, private clinical records, and claims and statements of the Veteran, as discussed below.

The Veteran's STRs do not reflect any relevant complaint or abnormality, but they do reflect that he served at Ubon Royal Thai Air Force Base (RTAFB), Thailand, in 1971 and 1972.  

Service personnel records note that the Veteran served in Thailand and Indochina, but do not state that he served in Vietnam.  His DD-214 reflects that he received the Air Force Commendation Medal by 13th Air Force Special Order of September 22, 1972.  He received the Republic of Vietnam Campaign Medal (hereinafter: RVCM) and the Vietnam Service Medal (hereinafter: VSM).  The DD-214 further reflects that the Veteran completed one year and nine months of foreign service.  The remarks section of the DD-214 include the following entries: Vietnam:NO  Korea:NO  Indochina:Yes.  

The private medical reports reflect that diabetes mellitus arose in 1993 or 1994.  

In his September 2002 formal application for benefits, the Veteran reported that he served in Vietnam during 1972 and 1973.

In July 2003, the RO denied service connection for type II diabetes.  The RO again denied service connection for diabetes in January 2004.  In December 2005, the RO determined that no new and material evidence had been submitted to reopen the claim.  The December 2005 rating decision appears to be the last final decision on the matter.  The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or whether the new evidence triggers VA's duty to provide a medical opinion.  

The evidence submitted since the December 2005 RO decision includes an August 2006 application to reopen the claim.  On a VA Form 21-4138, Statement In Support Of Claim, received in August 2006, the Veteran reported that while stationed in Thailand he performed temporary duty (TDY) in Vietnam.  This information is new and material evidence to reopen the claim.  It had not previously been considered, it is neither cumulative nor redundant, and it raises a reasonable possibility of substantiating the claim.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  

New and Material Evidence for PTSD

In a January 2004-issued rating decision, the RO denied service connection for PTSD.  The Veteran and a prior representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  The January 2004 rating decision is the last final decision on the matter.

The relevant evidence of record at the time of the January 2004 RO rating decision is discussed below.

The Veteran's STRs do not reflect any relevant complaint or abnormality.  His service personnel records note that he served in Thailand and Indochina, but do not state that he served in Vietnam.  His DD-214 reflects that he received the RVCM and the VSM.  The DD-214 further reflects that he completed one year and nine months of foreign service.  The remarks section of the DD-214 include the following entries:  Vietnam:NO  Korea:NO  Indochina:Yes.  

In his September 2002 formal application for benefits, the Veteran reported that he served in Vietnam, or at least was present in Vietnam, during 1972 and 1973.

The private medical reports include a December 2002 PTSD examination report that contains an Axis I diagnosis of PTSD.  The report reflects several reported stressors.  One stressor was witnessing an aircraft being shot down on December 24, 1972.  The Veteran reportedly knew all 17 crewmembers, but was especially close to three of them.  This made him fear for his life.  After offering a diagnosis of PTSD, the examiner stated, "Clearly, the veteran's symptoms are the direct result of his combat experience in Vietnam." 

In July 2003, the RO denied service connection for PTSD.  The RO again denied service connection for PTSD in January 2004.  The January 2004 rating decision appears to be the last final decision on the matter.  The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or whether the new evidence triggers VA's duty to provide a medical opinion.  

The evidence submitted since the January 2004 RO decision includes an August 2006-dated VA Form 21-4138, Statement In Support Of Claim.  Therein, the Veteran reported that while stationed in Thailand he performed TDY in Vietnam.  In February 2008, he requested that his service connection claim be reopened.  

In March 2008, the Veteran re-submitted the December 2002 private PTSD examination report.  This is not new and material evidence because it had been considered in an earlier final decision on the matter.  

In June 2008, the Veteran submitted a stressor statement to the effect that he knew 17 crewmembers who were killed in action.  This is not new and material evidence because it had been considered in an earlier final decision on the matter.  

In June 2008, the Veteran also submitted a statement to the effect that in January 1973 he performed TDY at Cam Ranh Bay, South Vietnam, and while there he flew to fire bases and brought back body bags and also carried enemy prisoners of war back to North Vietnam.  This information is new and material evidence to reopen the claim.  It had not previously been considered, it is neither cumulative nor redundant, and it raises a reasonable possibility of proving that the Veteran was present in Vietnam.  It must be remembered that for purposes of reopening a service connection claim, all evidence submitted is presumed credible.  Justus, supra.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  


Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Where claims are made by a Veteran who has engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection, satisfactory lay or other evidence of service incurrence, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in service.  Service connection for such injury or disease may be rebutted, however, by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).  

As explained by the Court in Dizoglio v Brown, 1 Vet. App. 163, 166 (1996), "...engagement in combat is not necessarily determined simply by reference to the existence or non-existence of certain awards or MOSs" citing West v Brown, 7 Vet. App. 70, 76, (1994).  For that reason, all available service records must be closely examined for evidence of participation in combat.  

According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a veteran engaged in combat with the enemy.  Hence, the Board must consider all submissions.  The GC opinion concludes that any evidence which is probative of that fact may be used by a veteran to support an assertion of combat with the enemy, and VA must consider any such evidence in connection with all other pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the veteran's favor.  See 38 C.F.R. § 3.102 (2011).

In August 2008, the Veteran submitted a citation to accompany his Air Force Commendation Medal.  The citation reflects that he performed meritoriously as an aircraft maintenance inspector and AC-130 Gunship phase team member at Ubon RTAFB from September 25, 1971, to September 22, 1972.  The citation notes that he was assigned to the 16th SOS (Special Operations Squadron) and to the 8th OMS (Organizational Maintenance Squadron) of the 8th TFW (Tactical Fighter Wing) during the citation period.  This citation is pertinent because it clearly shows that the Veteran was assigned to Ubon RTAFB from September 1971 to September 1972 and it shows that his unit was the 16th SOS.

In August 2008, the Veteran also submitted a copy of an annual Air Force performance review that mentions he was stationed at Ubon RTAFB in August 1972.  He displayed superb competence in C-130 aircraft maintenance, according to the review.  

In August 2008, the Veteran also submitted an Air Force Form 1042, Medical Recommendation for Flying Duty.  The form reflects that in July 1970 he was examined and medically cleared to fly.  Box 12 on that form reflects that the Veteran was designated as a combat crew member.  

In March 2009, the Veteran testified before an RO hearing officer that from January through February 1973, he had six TDY assignments to Vietnam.  He recalled that he received combat pay during this time.  

In January 2010, the Veteran testified before the undersigned Veterans Law Judge that he spent three weeks TDY in Vietnam in 1973 and another two weeks TDY in Vietnam in February 1973.  He testified that he served as an Air Force aircraft crew chief at Nha Trang (a former U.S. airbase in South Vietnam).  He also testified that he performed duty as a gun-operator aboard an Air Force AC-130 aircraft flying combat missions.  

Research performed at the Board reflects that the 16th SOS earned the Air Force Outstanding Unit Award with Combat "V" Device for the periods October 1, 1971, through March 31, 1972; April 1 through October 22, 1972; and from December 18, 1972 through August 15, 1973.  This is pertinent in determining whether the Veteran participated in combat.  In Falk v. West, 12 Vet. App. 402, 405 (1999), the Court discussed the relevance of a Presidential Unit Citation (PUC), which Appellant Falk had pointed out in order to corroborate a claimed PTSD stressor.  The Court stated, "...the BVA was obliged to consider it in light of the equipoise doctrine."  "In the alternative, the BVA should explain why the PUC does not increase the likelihood of the appellant's participation in combat."  

In this case, the Veteran has testified that he flew on combat missions with the 16th SOS.  He is competent to supply such testimony.  His unit earned the Air Force Outstanding Unit Award with Combat "V" Device.  A unit award of the Air Force Outstanding Unit Award with Combat "V" Device for the period that the Veteran served increases the likelihood of his participation in combat.

Other evidence submitted by the Veteran marginally supports his claim of participation in combat.  His service records reflect that he was medically examined and deemed qualified to join a combat flight crew and that he was assigned to a gunship-flying unit.  Thus, even without a decoration such as a Purple Heart or a Distinguished Flying Cross, the evidence of combat participation is sufficient to place the issue in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve the issue in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence and of the Veteran's credible testimony, the Board finds that it is at least as likely as not that the Veteran did engage in combat with the enemy.  The next issue is whether presumptive service connection for diabetes mellitus and prostate cancer is warranted.

Service Connection for Type II Diabetes and Prostate Cancer

VA regulations contain special provisions for service connection for those exposed to herbicides duing active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).  There are also certain time limits for presumptive service connection.  The specified diseases for which presumptive service connection is available include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer.  38 C.F.R. § 3.309(e) (2011).  

Because Type II diabetes and prostate cancer are listed at 38 C.F.R. § 3.309(e) (2011), and because there is ample medical evidence that he has type 2 diabetes and prostate cancer, the only issue remaining is whether the evidence supports a finding that the Veteran served in Vietnam during the appropriate period, or, alternatively, whether he was otherwise exposed to an herbicide agent listed at 38 C.F.R. § 3.307 (a) (6).  

The Veteran's DD-214 reflects that he served in Indochina, but not in Vietnam.  It is not known whether this document conclusively rules-out his presence in Vietnam, or whether it simply reflects that he was not assigned to a Vietnam-based unit.  The DD-214 also reflects that the Veteran earned the VCM and VSM.  Award of the VCM and VSM suggests the Veteran's presence in Vietnam, but does not conclusively establish this fact, as serving in a support role adjacent to Vietnam also earned those awards.

In June 2008, the Veteran reported that he was at Cam Ranh Bay, South Vietnam, in January 1973.  He reported that his aircraft transported Vietnamese prisoners to North Vietnam.  

The Veteran also claimed that he was exposed to Agent Orange while stationed at Ubon RTAFB.  This assertion has merit.  The Department of Defense informs that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  These commercial herbicides have been, and continue to be, used on all military bases worldwide.  They do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  However, there is evidence that the herbicides used on "our" bases in Thailand may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, VA's Compensation and Pension Service has determined that special consideration of herbicide exposure should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This consideration, accorded by VA's C&P Service, allows for presumptive service connection of those diseases associated with herbicide exposure.

The majority of personnel in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  VA guidance states that if an Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  In this case, the evidence shows conclusively that the Veteran was at Ubon RTAFB during 1971 and 1972.  His proximity to the perimeter of that base is therefore conceded.   

The Veteran has testified that he participated in Operation Homecoming, during which he landed in Vietnam in 1973.  In April 2009, the Air Force Historical Research Agency reported, "Countless Air Force ... organizations supported Operation Homecoming.  As an organizational maintenance squadron, it is very likely that [the Veteran's] squadron was deployed to maintain the steady aircraft deployments ... that would be expected during ... Operation Homecoming." 

Research at the Board suggests that during early 1973, not only were American prisoners of war repatriated from North and South Vietnam, North Vietnamese prisoners of war held in South Vietnam were transported to Hanoi.  Thus, the lay testimony is competent, credible, and therefore of probative value.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  The lay evidence, coupled with official Air Force history, has persuasive value.

Certain photos submitted by the Veteran in April 2009, purportedly taken in Vietnam, have no probative value.  One photo shows children purportedly at a Vietnamese orphanage; however, the sign above the door clearly uses the Thai alphabet, rather than the Vietnamese alphabet.  Another photo purportedly shows a Vietnamese man with a water buffalo.  There is no clear evidence that this is not a Thai man with a water buffalo.  These two photos will be accorded no weight.

A letter written in February 1973 mentions that the Veteran had been in Hanoi.  This letter appears to be authentic and will be accorded some weight in the matter of whether the Veteran was present in Vietnam.  Another February 1973-dated letter from the Veteran mentions that he had been in Nha Trang, Vietnam.  The letter appears to have been altered such that Nha Trang was added later; however, elsewhere in that same letter, the Veteran mentions, "We are helping move the supplies out of Vietnam now, but I don't think that I will be over here much longer."  That sentence appears authentic and strongly suggests that the Veteran was in Vietnam. 

Evidence of the presence of Agent Orange at Ubon RTAFB, coupled with the likelihood that the Veteran was present in Vietnam, makes it at least as likely as not that he was exposed to Agent Orange while serving in Southeast Asia.  After considering all the evidence of record, including the testimony, because it is at least as likely as not that the Veteran was exposed to Agent Orange, the evidence for presumptive service connection is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for type II diabetes and for prostate cancer will therefore be granted.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304 (d), (f) (2), (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor.  Id, at 140.  

The first issue to be resolved is whether there is credible supporting evidence of a combat-related stressor alleged by the Veteran or whether the evidence demonstrates that he participated in combat, in which case credible supporting evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question of whether an alleged stressor is supported by credible evidence is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the Veteran's participation as a combat crewmember aboard an AC-130 gunship in 1971 and 1972 has been conceded.  Thus, additional stressor verification is not necessary, as he is a combat veteran.

Next for consideration is the diagnosis of PTSD that has been offered.  A December 2002 private mental examination report contains an Axis I diagnosis of PTSD.  The report reflects several reported stressors.  One stressor was witnessing an aircraft being shot down on December 24, 1972.  The Veteran reportedly knew all 17 crewmembers, but was especially close to three of them.  This made him fear for his life.  After offering a diagnosis of PTSD, the examiner stated, "Clearly, the veteran's symptoms are the direct result of his combat experience in Vietnam."  

According to 38 C.F.R. § 4.125, if the diagnosis of a mental disorder does not conform to DSM-IV, or is not supported by the findings on the examination report, the rating agency must return the report to the examiner to substantiate the diagnosis.  Although the December 2002 PTSD diagnosis was offered by a licensed clinical social worker, that diagnosis appears to conform to DSM-IV and appears to be supported by the findings on the examination report.  Moreover, it shows a reasonable possibility of entitlement to benefits.  Thus, it may be accepted in lieu of a VA PTSD examination.  The diagnosis and medical opinion offered is competent, credible, and persuasive, as it based on accurate facts and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza, supra.  The lay evidence is competent, credible, and persuasive.  Because the lay assertion of PTSD symptoms supports a later diagnosis of PTSD by a medical professional, the lay evidence itself must be deemed persuasive.  Jandreau, supra.  

Because the evidence reflects that a PTSD diagnosis has been given, and because the evidence reflects that the Veteran did participate in combat, and because there is no clear and convincing evidence to the contrary, the requirements for service connection for PTSD are met.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for PTSD must therefore be granted.  


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for prostate cancer is granted.

Service connection for PTSD is granted.







REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Residuals of a Spinal Injury

An April 1973 separation examination report shows no spine abnormality; however, the STRs reflect that the Veteran suffered an in-service back injury after that examination.  A June 1973 STR reflects treatment for back strain.  There was point tenderness over T-10.  The Veteran was offered a bed board and placed on light duty for a week.  An X-ray showed increased lordosis that could predispose to back strain.  The Veteran indicated on an ancillary form that he dived from a high diving board and hit the water in the wrong way.  There was no further examination of the back prior to discharge from active service.  

In October 2007, the Veteran requested service connection for a spine injury reportedly suffered in Thailand.  He claimed that he fell from a diving board.  Because VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim, the Veteran should be examined to determine the nature and etiology of any current spine disorder. 

Service Connection for a Hearing Loss Disability

The STRs reflect no relevant complaint or treatment.  Hearing was normal during an April 1973 separation examination.  

In October 2007, the Veteran requested service connection for hearing loss from working on the flight line.  He has not been offered a VA audiometry evaluation to determine the nature and etiology of any hearing disability.  Because VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim, the Veteran should be examined to determine the nature and etiology of any hearing loss disability. 

Service Connection for Left Eye Diabetic Retinopathy, Cataracts, Coronary artery disease, status post coronary artery bypass graft, and Hypertension

The STRs reflect no relevant abnormality; however, service connection has been established for PTSD, prostate cancer, and type II diabetes.  VA's duty to assist included obtaining an opinion addressing the likelihood that the claimed disorders were caused by, or have been aggravated by, any service-connected disability. 

The case is therefore remanded to the AMC for the following action:

1.  The AMC should make arrangements for an examination of the spine by an orthopedist (an M.D.).  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the spine, and offer a diagnosis, if forthcoming.  

The physician is asked to address the etiology of any spine disorder found.  In doing so, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the spinal condition was caused by or aggravated by active military service.  The physician should offer a rationale for any conclusion in a legible report.  

2.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of any hearing loss disability and tinnitus (if tinnitus is also found during the examination).  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, evaluate his hearing, and offer a diagnosis, if forthcoming.  

The physician is asked to address the etiology of any hearing disability and tinnitus found.  In doing so, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the hearing loss disability and/or tinnitus, if shown, was caused by, or aggravated by, active military service.  The physician should offer a rationale for any conclusion in a legible report.  

3.  The AMC should make arrangements for an ophthalmology examination determine the nature and etiology of any diabetic retinopathy and cataracts.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, evaluate him, and offer a diagnosis if forthcoming.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that service-connected diabetes mellitus has caused or aggravated any retinopathy and/or cataracts.  The physician should offer a rationale for any conclusion in a legible report.  

4.  The AMC should make arrangements for an appropriate examination or examinations to determine the nature and etiology of coronary artery disease with coronary artery bypass surgery and hypertension.  The claims files should be made available to the physician or physicians for review.  The physicians are asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, evaluate him, and offer a diagnosis, if forthcoming.  

The physician or physicians is/are asked to address whether it is at least as likely as not (50 percent or greater possibility) that service-connected diabetes mellitus has aggravated the Veteran's hypertension.  If the answer to that question is "no", then the physician or physicians are asked to address whether it is at least as likely as not that PTSD has aggravated the Veteran's hypertension.  If the answer to that question is also "no", then the physician or physicians are asked to address whether it is at least as likely as not that prostate cancer has aggravated the Veteran's hypertension.  

Next, the physician or physicians is/are then asked to address whether it is at least as likely as not that service-connected diabetes mellitus, prostate cancer, or PTSD has caused or aggravated coronary artery disease.  If it was determined in the preceding action item that a service-connected disability has caused or aggravated hypertension, the physician or physicians is/are asked to address whether it is at least as likely as not that hypertension has caused or aggravated the Veteran's coronary artery disease.  The physician or physicians should offer a rationale for any conclusion in a legible report.  

5.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


